                IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

IN RE:                                               }
         Russell A. Brooks                           }       CASE NO. 15-80927
         Alisha D. Brooks ,                          }       CHAPTER 13
                       Debtors.                      }


                      OBJECTION TO MOTION TO DISMISS

         Comes now Russell and Alisha D. Brooks, Debtor(s), and for their objection to the

Motion to Dismiss filed by the Chapter 13 Trustee and shows the Court as follows:

         The debtor’s have forwarded the requested tax refund of $495.00 to the trustee as he has

requested.

         WHEREFORE, Debtors respectfully requests that the Court deny the motion to dismiss

and for such other relief to which they may be entitled.

                                              Respectfully submitted,
                                              Russell and Alisha D. Brooks, Debtors

                                              /s/ Terry D. Bigby
                                      By:
                                              Terry D. Bigby, OBA 11758
                                              429 S. Muskogee
                                              Tahlequah, OK 74464
                                              (918)456-1782
                                               terry@bigbylaw.com




 Case 15-80927        Doc 128     Filed 04/03/19 Entered 04/03/19 10:30:00            Desc Main
                                   Document     Page 1 of 2
                           CERTIFICATE OF SERVICE
       I, Terry D. Bigby, do hereby certify that on the 3rd day of April 2019 I mailed a true and
correct copy of the above and foregoing Objection to Motion to Dismiss by electronic mail or
with proper postage thereon to:


William Mark Bonney
Standing Chapter 13 Trustee
215 State Street, Ste 404
P.O. Box 1548
Muskogee, OK 74402-1548



                                             /s/ Terry D. Bigby

                                             ___________________________________

                                             Terry D. Bigby, OBA 11758
                                             429 S. Muskogee
                                             Tahlequah, OK 74464
                                             (918)456-1782
                                              terry@bigbylaw.com




 Case 15-80927       Doc 128      Filed 04/03/19 Entered 04/03/19 10:30:00           Desc Main
                                   Document     Page 2 of 2
